DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on October 28, 2022 regarding Application No. 17/192,144.  Applicants amended claims 1, 5, 6, 8, 12, 13, 15, 19, 20, and 22, canceled claims 2 and 9, and previously canceled claims 3, 4, 7, 10, 11, 14, and 16-18.  Claims 1, 5, 6, 8, 12, 13, 15, and 19-23 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on October 28, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission (September 8, 2022 After Final Consideration Pilot Program 2.0 Request; the Office notes that two sets of amendments that appear to be identical (except one set includes partially visible footer “Copied from 17192144 on 10/31/2022”) were filed; this is in reply to the set without the footer) has been entered.




Priority
This application claims benefit of priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No. 63/045,452, filed on June 29, 2020.


Response to Arguments
Applicants’ amendments to claims 1, 2, 6, 9, 12, 13, 15, 20, and 22, cancelation of claims 2 and 9, and remark regarding claim objections (Remarks, p. 8) are acknowledged.  In view of the amendments, except as discussed below, the objections are withdrawn or moot, as appropriate.

Applicants’ arguments filed on September 8, 2022 have been fully considered, and without conceding the arguments, they are moot in view of new grounds of rejection.  The Office notes that the argument regarding claims 2 and 9 are moot since claims 2 and 9 are canceled.  The Office also notes that the argument regarding claims 3 and 4 appears to be inapplicable since claims 3 and 4 were previously canceled.


Claim Objections
Claims 6, 13, 15, 19, 20, and 23 are objected to for the reasons discussed below.

Regarding claims 6, 13, and 20, “the detected hand gesture or movement” in lines 5, 5, and 6, respectively, may need to be changed to “the detected second hand gesture or movement” consistent with “second hand gesture or movement” in lines 4, 4, and 5, respectively.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 15, “the display system of the eyewear device” in lines 3-4 should be changed to “a display system of an eyewear device” since “display system” and “eyewear device” were not previously recited.
Regarding claims 19, 20, and 23, “an electronic processor” in line 3 of each claim should be changed to “the electronic processor” since “electronic processor” was previously recited.

Regarding claims 19, 20, and 23, these claims are objected to as being dependent upon objected to base claim 15.

Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 5, 6, 8, 12, 13, 15, and 19-23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8, and 15 each recite “associate/ing the at least one hand gesture or movement with a control setting of the music player, the control setting of the music player being stored in the memory of the eyewear device, wherein the control setting of the music player is changed responsive to the at least one detected hand gesture or movement; and provide/ing audio output that reflects the changed control setting of the music player responsive to the at least one hand gesture or movement” in the last two limitations.  The specification discloses and the original claims recite “the object being stored within the memory of the eyewear device” (italics emphasis added; [0098] and original claims 1, 8, and 15).  Thus, it is unclear whether the stored “control setting of the music player” is a visual graphic representation of the control setting of the music player (e.g., visual graphics 1006-1010 in figure 10B) and/or is a control setting function of the music player (e.g., a volume control setting of 10 changed from 5 to 10).  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Claims 5, 6, 12, 13, and 19-23 are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi et al. in US 2017/0061694 A1 (hereinafter Giraldi) in view of Faulkner et al. in US 2021/0096726 A1 (Faulkner claims priority to provisional U.S. Patent Application No. 62/907,480, filed on September 27, 2019).

Regarding claim 1, Giraldi teaches:
An augmented reality system (500; FIG. 5, [0056], and [0058]) comprising: 
a position detection system (GPS; [0067]); 
a display system (502; FIG. 5, [0056], and [0058]); 
image capture system (510A and 510B; FIG. 5 and [0061], see also FIG. 4, element 404, [0049], and [0053]);
an eyewear device (500; FIG. 5 and [0056]) comprising the position detection system, the display system, a processor (602; FIG. 6 and [0074]), and a memory (604; FIG. 6, [0075], and [0076]) (FIGs. 5 and 6, [0056], [0067], [0071], and [0072]); and 
programming (instructions; [0075]) in the memory ([0075]), wherein execution of the programming by the processor configures the eyewear device to perform functions ([0075]) ([0075]), including functions to: 
capture an image of the physical environment (200, or 300; FIGs. 2 and 3A-D, [0027], and [0032]) using the image capture system ([0061], see also FIG. 4, element 404, [0028], and [0049]); 
detect at least one of a hand gesture or movement (318; FIG. 3D and [0044]) of a user (302; FIG. 3D and [0044]) in the physical environment (FIG. 3D and [0044], see also FIG. 4, element 412, [0053], and [0062]); 
associate the at least one hand gesture or movement with a control setting (e.g., corresponding to visual presentation of a device; FIGs. 3C-D and [0044], see also FIG. 4, element 422, [0055], and [0085]) of an object (e.g., corresponding to device 308B; FIG. 3D and [0044]) (FIG. 3D and [0044], see also FIG. 4, elements 412, 420, and 422, [0050], [0053]-[0055], and [0085]), wherein the control setting of an object is changed responsive to the at least one detected hand gesture or movement (FIGs. 3C-D and [0044], see also FIG. 4, elements 412, 420, and 422, [0053]-[0056], and [0085]); and 
provide output (e.g., corresponding to visual presentation of a device; FIG. 3D and [0044]) that reflects the changed control setting of the object responsive to the at least one hand gesture or movement (FIG. 3D and [0044], see also [0055] and [0085]).


	However, it is noted that Giraldi does not teach:
wherein the augmented reality system renders one or more virtual objects in the display system of the eyewear device giving the impression to a user that the virtual objects are authentically present in the environment; and
display a visual graphic representation of a music player as a first virtual object in the environment using the display system of the eyewear device;
wherein the detected hand gesture or movement controls a display of a current song, whether the current song is paused, movement back or forth within a queue of songs, a volume, or combinations thereof;
said control setting is a control setting of the music player, the control setting of the music player being stored in the memory of the eyewear device; and
said output is audio output and said changed setting is the changed control setting of the music player.
	Faulkner teaches:
wherein an augmented reality system (101; Figure 1, [0042], [0046], [0049], and [0050]) renders one or more virtual objects (virtual selectable options corresponding to objects; [0254] and [0258] (e.g., displayed media player controls), see also [0121], [0167], [0266], and [0267], and Figure 7H (B), elements 7506, 7508, and 7510 and [0160]) in a display system (312; Figure 3 and [0069], see also [0159]) of an eyewear device (HMD 120; Figures 1 and 3, [0042], and [0067], see also [0159]) giving the impression to a user (Figure 1 and [0042], see also Figure 7H (A), element 7502 and [0159]) that the virtual objects are authentically present in the environment ([0258], see also Figure 7H (B), [0159], [0160], and [0167]); and
display a visual graphic representation (control interface; [0258], see also [0167]) of a music player (media player; [0006], [0258], [0264], and [0266], see also [0167]) as a first virtual object (7506; Figure 7H (B) and [0167]) in the environment using the display system of the eyewear device ([0258], see also Figure 7H (B), [0159], [0160], and [0167]);
wherein a detected hand gesture or movement ([0262], see also [0167], [0266], and [0267]) controls a display of a current song (see [0006] and [0167], see also [0121], [0258], and [0264]), whether the current song is paused (i.e., playing or pausing; see [0006] and [0264], see also [0258]), movement back or forth within a queue of songs (see [0006] and [0121], see also [0167] and [0258]), a volume ([0267], see also [0167]), or combinations thereof ([0006], [0167], [0264], and [0267], see also [0121] and [0258]) ([0006], [0121], [0167], [0258], [0262], [0264], [0266], and [0267]);
associate the at least one hand gesture or movement with a control setting (display of a current song, whether the current song is paused, movement back or forth within a queue of songs, or a volume) of the music player ([0262]), the control setting of the music player being stored in a memory (220 and 320; Figures 2 and 3, [0057], and [0067]) of the eyewear device (see [0059], [0071], [0167], [0258], [0264], and [0266] (displayed media player playback control content and controls), see also [0121], [0137], and [0167] (displayed HMD installed media player application content and controls and corresponding functions thereof)), wherein the control setting of the music player is changed responsive to the at least one detected hand gesture or movement ([0258], [0262], [0264], and [0267]); and
provide audio output that reflects the changed control setting of the music player responsive to the at least one hand gesture or movement ([0258], [0262], [0264], [0266], and [0267]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Giraldi to include: the features taught by Faulkner, such that Giraldi as modified teaches: the claimed features, to enable control of a music player.

Regarding claim 8, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 8 is rejected under similar rationale as claim 1 above.
However, it is noted that claim 8 differs from claim 1 above in that the following are recited:
An augmented reality method for use with an eyewear device having a position detection system, an image capture system, and a display system, the method comprising:.
Giraldi teaches:
An augmented reality method (FIG. 4 and [0047]) for use with an eyewear device (claim 1 above) having a position detection system (claim 1 above), an image capture system (claim 1 above), and a display system (claim 1 above) ([0056], [0059], and [0067]) ([0047]), the method comprising:.

Regarding claim 15, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 15 is rejected under similar rationale as claims 1 and 8 above.
However, it is noted that claim 15 differs from claims 1 and 8 above in that the following are recited:
A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: 
providing an augmented reality display that renders one or more virtual objects in the display system of the eyewear device giving the impression to a user that the virtual objects are authentically present in the environment;
capturing sequences of frames of video data with a camera, wherein each frame of video data comprises depth information for a plurality of pixels, and wherein the camera is coupled to an eyewear device comprising a processor, a memory, and a see-through display;.
	Giraldi teaches:
A non-transitory computer-readable medium (e.g., CD, RAM, or a hard-disk drive; [0076]) storing program code (instructions; [0075]) which, when executed, is operative to cause an electronic processor (602; FIG. 6 and [0074]) to perform the steps of ([0075]): 
providing an augmented reality display (502; FIG. 5 and [0058]) that renders one or more virtual objects in the display system of the eyewear device giving the impression to a user that the virtual objects are authentically present in the environment (claims 1 and 8 above);
capturing sequences of frames of video data with a camera (510A (and 510B); FIG. 5 and [0061], see also [0080]) ([0061], [0062], and [0080]), wherein each frame of video data comprises depth information for a plurality of pixels ([0061] and [0062], see also [0080]), and wherein the camera is coupled to an eyewear device (claim 1 above) comprising a processor (claim 1 above), a memory (claim 1 above), and a see-through display (502; FIG. 5 and [0056]) ([0056], [0071], and [0072]) (FIG. 5 and [0059]) (note that visible light camera 510A captures sequences of frames of video data corresponding to hand gesture or movement input and depth camera 510B captures depth information for a plurality of pixels in each frame of video data).


Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi in view of Faulkner, in further view of Lazarow in US 2019/0114802 A1 (hereinafter Lazarow).

Regarding claim 5, Giraldi as modified by Faulkner teaches:
The system of claim 1.  
	However, it is noted that Giraldi as modified by Faulkner does not teach:
wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to:
display a visual graphic representation of a virtual game piece as a second virtual object in the environment using the display system of the eyewear device.
Lazarow teaches:
display a visual graphic representation of a virtual game piece (hologram chess piece; FIG. 2A and [0037]) as a second virtual object (hologram object; FIG. 2A and [0037]) in the environment using a display system of an eyewear device (105-a; FIG. 2A and [0037], see also FIG. 1, element 105 and [0027]) (FIG. 2A, [0032], and [0037]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Giraldi as modified by Faulkner to include: the features taught by Lazarow, such that Giraldi as modified teaches: wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to (see claim 1 above; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use): display a visual graphic representation of a virtual game piece as a second virtual object in the environment using the display system of the eyewear device (environment, display system, and eyewear device taught by Giraldi as modified by Faulkner combined with display a visual graphic representation of a virtual game piece, second virtual object, environment, display system, and eyewear device taught by Lazarow), in order to display a visual graphic representation of a virtual game piece for user control. 

	Regarding claim 6, Giraldi as modified by Faulkner and Lazarow teaches:
The system of claim 5, wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to (see claim 1 above; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use):
detect at least one of a second hand gesture or movement (Giraldi: 318; FIG. 3D and [0044]; see also Lazarow: [0032]) of the user in the physical environment (Giraldi: [0044], see also FIG. 4, element 412, [0053], and [0062]; see also Lazarow: see [0032]), wherein the detected hand gesture or movement controls at least one of a position or an orientation of the virtual game piece (Lazarow: [0032]).
	The motivation to combine the references is to enable a user to move a virtual chess piece using user input gestures.  (Lazarow: [0032]).
	Regarding claims 12 and 19, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 5 above.  Thus, claims 12 and 19 are each rejected under similar rationale as claim 5 above.

Regarding claim 13, this claim is rejected under similar rationale as claim 6 above.

Regarding claim 20, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 6 above.  Thus, claim 20 is rejected under similar rationale as claim 6 above.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi in view of Faulkner, in further view of Kim et al. in US 2015/0160919 A1 (hereinafter Kim).

Regarding claim 21, Giraldi as modified by Faulkner teaches:
The system of claim 1.
	However, it is noted that Giraldi as modified by Faulkner does not teach:
wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to:
display a menu of hand gestures or movements, and control aspects that are assigned to the hand gestures or movements in the display system of the eyewear device.


Kim teaches:
display a menu of hand gestures or movements (3311-3314; FIG. 63, [0200], and [0201]) (FIG. 63 and [0200]), and control aspects that are assigned to hand gestures or movements in a display system (193; FIG. 3 and [0096]) of a device (100; FIG. 3 and [0096], see also FIG. 1) ([0081], [0086], [0087], [0089], [0200], and [0201], see also FIGs. 33-37, [0150], and [0151]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Giraldi as modified by Faulkner to include: the features taught by Kim, such that Giraldi as modified teaches: wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to (see claim 1 above; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use): display a menu of hand gestures or movements (display a menu of hand gestures or movements taught by Kim), and control aspects that are assigned to the hand gestures or movements in the display system of the eyewear device (at least one of a hand gesture or movement, display system, and eyewear device taught by Giraldi as modified by Faulkner combined with control aspects that are assigned to the hand gestures or movements, display system, and device taught by Kim), in order to inform a user of hand gestures or movements that correspond to controlling aspects of a device.

Regarding claims 22 and 23, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 21 above.  Thus, claims 22 and 23 are rejected under similar rationale as claim 21 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/8/2022